Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 4/20/2022.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-11 and 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (“He”) U.S. Patent Publication No. 2017/0168849 and Swanson et al. (“Swanson”), U.S. Patent Publication No. 2008/0244250 as provided in form 1449.
Regarding Claim 1, He teaches a hardware processor comprising:
a CPU [Para: 0047(CPU)];
a cache coupled to the CPU [Para: 0047(“Cache” stack used for C language is connected to CPU)]; and
a controller circuit to:
initialize a portion of the cache as static memory [Para: 0036(“a size of the first part of the memory is determined using as preset memory slot” where the size of the memory is fixed or stable, i.e., a static memory)] for hardware initialization code usage before beginning execution of the hardware initialization code after a power on of the hardware processor [para: 0032(“in a startup procedure, a basic input/output system initializes only a part of memory” where the part of memory is hand-off Block of cache memory as described in para 0047) and 0034(powered on … initialize only first part of the memory … for startup of an operating system”)]; 
cause initialization of a display device to be performed using the static memory of the portion of the cache [Para: 0036(when “computer is powered on and started, basic input/output system initializes only first part of the memory …”)], for early device initialization and bring up [Para: 0022 and 0037(first part of the memory satisfies “basic part of the operating system” so that “the basic operation of the operating system … is implemented”  or started for computer  operating system that bring up OS initialization activity on the computer display “thereby improving user experience”)]; and  
initialize, independent of the initialization of the display device, dynamic memory of the hardware processor [Para: 0006(“continuing to initialize, by the basic input/output system, memory, except the first part of the memory, of the memory of the computer after the operating system of the computer is started,”) and 0036(“continue to initialize memory that is not initialized in the computer”)]. He does not disclose expressly wherein the hardware processor comprising a plurality of cores and a cache is connected to the plurality of cores; and 
cause initialization of a display device to be performed using the static memory of the portion of the cache for early display device initialization and bring up
In the same field of endeavor (e.g., speeding boot up process for a computing a system), Swanson teaches wherein a hardware processor comprising a plurality of cores and a cache is connected to the plurality of cores [Para: 0022(“processor may have multiple cores with split or shared caches”)]; and 
a controller initializes a portion of the cache as static memory [Para: 0035(“code 707 in RAM is mapped to an area of cache 730 known as cache as RAM (CAR) 710 at 707a”, CAR a static memory) and 0042(during “early POST process, processor cache is configured to cache a portion of the BIOS image, typically the PEI portion, from Flash memory, and put the image into the CAR”)] to cause initialization of a display device to be performed using the static memory of the portion of the cache for early display device initialization and bring up [Para: 0041(“video initialization … to be found and initialized ... video initialization may be performed in the PEI phase 620, using cache as RAM (CAR)”)].
Accordingly, one of ordinary skill in the art at the time of invention was filed to have modified He’s teachings of initialize a portion of the cache as static memory for hardware initialization code usage before beginning execution of the hardware initialization code with Swanson’s teachings of a controller initializes a portion of the cache as static memory to cause initialization of a display device to be performed using the static memory of the portion of the cache for early display device initialization and bring up for the purpose of shortening a boot up process by initializing memory system early in order to expedite loading an operating system for execution “thereby improving user experience” [He, Para: 0022].
wherein a hardware processor comprising a plurality of cores and a cache is connected to the plurality of cores in order to boot cores of processor for the purpose of improving startup time and thereby improving user experience at startup of a computing system [He, Para: 0004]. 
Regarding Claims 2, 10 and 17, He teaches wherein the hardware initialization code is according to a Basic Input/Output System standard [Para; 0032(“a basic input/output system initializes …”)].
Regarding Claims 3, 11 and 18, He teaches wherein the hardware initialization code is according to a Unified Extensible Firmware Interface standard [Para: 0025(UEFI)].
Regarding Claims 5, 13 and 20, Swanson teaches wherein the cache is shared by the plurality of processor cores and a graphics core [Para: 0022(“processor may have multiple cores with split or shared caches” where “graphics” handled by graphics core)].
Regarding Claim 6, Swanson teaches processor cores having a cache [para: 0022]. One of ordinary skill in the art would use L4 cache based on design requirement.
 Regarding Claims 7 and 14, Swanson teaches wherein the dynamic memory comprises dynamic random access memory (DRAM) [Para: 0024(DRAM)].
Regarding Claims 8 and 15, He teaches wherein the portion of the cache as the static memory is locked down subsequent to execution of the hardware initialization code to prevent access to the portion [Para: 0006(when “operating system of the computer further initialized the memory … except the first part of the memory, of the computer system”)].
4.	Claims 4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He  and Swanson as applied to claim 1 above (hereinafter “He-Swanson”) and Zimmer et al. (“Zimmer”), U.S. Patent Publication No. 2008/0162878 
Regarding Claims 4, 12 and 19, He-Swanson teaches wherein the hardware initialization code executes on the plurality of processor cores using the portion of the cache as the static memory as set forth above. He-Swanson does not disclose expressly initialization code executes on the plurality of processor cores in parallel during boot up.
In the same field of endeavor (e.g., parallel processing in multi node during boot up time), Zimmer teaches initialization code executes on a plurality of processor cores in parallel during boot up [Para: 0037(Parallel processing among the cores … during boot …”)].
Accordingly, one of ordinary skill in the art at the time of invention was filed to have modified He-Swanson’s teachings of initialize a portion of the cache as static memory for hardware initialization code usage by multiple cores before beginning execution of the hardware initialization code with Zimmer’s teachings of initialization code executes on a plurality of processor cores in parallel during boot up for the purpose of improving startup time and thereby improving user experience at startup of a computing system [He, Para: 0004].

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187